PER CURIAM
Defendant, a juvenile, was committed to the custody of Children’s Services Division for placement in a juvenile training school. After she was paroled, the juvenile court entered an order requiring her to pay restitution. We decided in State ex rel Juv. Dept. v. Lessaos, 64 Or App 626, 669 P2d 339 (1983), and State ex rel Juv. Dept. v. Kreinbring, 64 Or App 630, 669 P2d 340 (1983), that, under ORS 419.507(1)(a), which authorizes the juvenile court to impose restitution as a condition of probation, the court may not order restitution when it has committed the defendant to a juvenile training school, because a commitment is not probation. Those decisions are controlling.
Order modified by deleting requirement of restitution; affirmed as modified.